Title: John Adams to Abigail Adams, 27 August 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia August 27. 1776
     
     Within this half Hour, I received yours of the 18 by the Post. I have only Time before the Post goes out again to thank you for it, and to express my Resignation to the Will of Heaven whatever it may be respecting my dear Charles. I think his Fate is very uncertain. I will hope the best, but Symptoms so terrible indicate the Utmost danger. Besides he will be more troublesome than the rest, if he recovers, because his exquisite Feelings make him more impatient.
     
     You desire me not to forget your “Herbs.” I am totally at a Loss for your Meaning. Pray explain—or perhaps your Letter by Mr. Smith, which I have not received, Mr. Smith not being as yet come to Town, will explain it.
    